PER CURIAM:
William R. Geist, Jr., seeks to appeal from the district court’s order dismissing his complaint without prejudice because the court was unable to discern the basis of its subject matter jurisdiction from the face of the complaint. Because Geist could remedy his complaint’s dismissal by amending the complaint to clarify his claims and the basis for federal subject matter jurisdiction, the district court’s order is not reviewable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,1067 (4th Cir.1993). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED